PER CURIAM.
Order of June 29, 1914, reversed, and stay vacated, without costs. Appeal from order of July 6th, refusing to modify the prior order,~ dismissed, without costs. The removal of defendant Beers to Honolulu since the last trial affords no ground to stay proceedings, or to impose the condition that such defendant shall again acquire a residence address within this state. Such a defendant now living without the state may be examined by deposition under chapter 9, tit. 4, art. 3, of the Code of Civil Procedure; and in a proper case plaintiff could apply for an open commission under section 893 of the Code of Civil Procedure. The trial should not be stayed to compel a defendant to come back and take up his residence in this state, where the course laid down by the Code to take such testimony has not been followed.